Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on August 25, 2022 is acknowledged.
                                                 Status of the Application
2.  Claims 1-11 are pending under examination. Claims 12-13, 16-19, 21 and 23-24 are previously withdrawn from further consideration as being drawn to non-elected group. Claims 14-15, 20, 22 and 25-27 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the sequence identifiers in the specification has been withdrawn in view of the amendment.
4. The objection to the trademark or trade name, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive because the trademark or trade name are not followed by generic name. The trademark name represents source of a product, but not the product itself because according to MPEP a trademark is used to identify the source of goods, and not the goods themselves. Thus, the source of the product is identified, but the product is not identified because the product is not accompanied by its generic name. For all the above the objection has been maintained.
5. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Park et al. has been withdrawn in view of the declaration under 37 CFR 1.130.
6. The rejection of claims under 35 USC 103 as being unpatentable over Park et al. in view of Hardin et al. has been withdrawn in view of the declaration under 37 CFR 1.130.
7. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Mao et al. in view of Metzler et al. and Hardin et al., the Applicant’s arguments have been fully considered and found unpersuasive. With reference to no teaching of target-dependent regulation of the detector molecules of Mao et al., the arguments were found unpersuasive because the limitations upon which the arguments depend are not present in the claims. Further, as discussed in the rejection the detector molecules as taught by Mao et al. do control the activity of the DNA polymerase in a target dependent manner because the detector molecules comprise a target binding sequence and also binds to the DNA polymerase molecules through flap region or primer sequence, which indicates that the detector molecules act in a target-dependent manner. With reference to the Applicant’s arguments drawn to no teaching of reporter molecules and no motivation to combine the references, the arguments were found unpersuasive because As discussed in the rejection, Metzler et al. teach probes comprising fluorophore as reporter molecules which are within the scope of the claimed method because the fluorescence signal detection from the labels of the probe depends on the presence or absence of the target sequence and binding of aptamers to the target nucleic acids which is monitored in real-time. As discussed in the rejection it would be obvious to modify the detection of fluorescence with measurement of the level of fluorescence anisotropy to improve the sensitivity of the method. For all the above the rejection has been maintained.
                               Objection to the Specification-Maintained
8. The specification is objected because of the following informalities:
(ii) The use of the term (fluorophores on page 21, for eg. Alexa 405, Cascade
blue, Alexa 488, FITC, Cy3, Texas Red), which is a trade name or a mark used in
commerce, has been noted in this application. The term should be accompanied by the
generic terminology; furthermore, the term should be capitalized wherever it appears or,
where appropriate, include a proper symbol indicating use in commerce such as ™,SM ,
or ® following the term. Although the use of trade names and marks used in commerce
(i.e., trademarks, service marks, certification marks, and collective marks) are
permissible in patent applications, the proprietary nature of the marks should be
respected and every effort made to prevent their use in any manner which might
adversely affect their validity as commercial marks. Appropriate correction is required.
                           Claim Rejections - 35 USC § 103-Maintained
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mao
et al. (US 2009/0047714) in view of Metzler et al. (US 2014/0162267) and Hardin et al.
(US 2010/0304367).
Mao et al. teach a method of claim 1, 11, detecting one or more target nucleic acid
molecules in a sample comprising: (a) incubating a sample with a reaction solution,
wherein the reaction solution comprises: (i) a plurality of DNA polymerase molecules
(plurality of polymerase-template complexes) (ii) a plurality of detector nucleic acid
molecules (plurality of DNA aptamers or oligonucleotides as inhibitors of DNA
polymerases), wherein each detector nucleic acid molecule comprises a first nucleic
acid sequence that is complementary to a target DNA and an aptamer (binding
molecule, capture sequence) that specifically binds to the DNA polymerase molecules;
(iii) plurality of reporter molecules (dye labels (EvaGreen) (para 0014-0024, 0027-0037,
0071, 0082-0086; indicating oligonucleotides having complementary nucleotide
sequences and a single strand flap region primer oligo sequence).
Mao et al. teach real-time PCR and comparing the polymerase activity by melting
curve analysis (para 0031, 0041, 0071).
(c-d) measuring fluorescence and determining a presence or an absence of the target
nucleic acid molecule in the sample based on the fluorescence (para 0037, 0041, 0082-
0086).
With reference to claim 7, Mao et al. teach that the target nucleic acid molecule is a
ribonucleic acid (RNA) (para 0037).
    Although Mao et al. teach use of the method in QPCR (para 0031) Mao et al. did
not specifically teach use of plurality of reporter molecules comprising fluorophore and measuring the levels of changes in fluorescence anisotropy to detect the target nucleic
acid.
      Metzler et al. teach a method of claims 1-11, real-time polymerase chain reaction
method to detect a target nucleic acid, wherein the reaction mixture comprises an
comprising a first and a second oligonucleotide inhibitor of DNA polymerase,
fluorophore quencher labeled probe, primers, Taq DNA polymerase and dNTPs and
amplifying the target and measuring fluorescence to detect the target nucleic acid (para
0096, 0109-0127),
      Hardin et al. teach a method of claims 1-11, for real-time detection of a target
nucleic acid sequence wherein the method comprises detecting conformational changes
in detectable signal fluorescent molecules during polymerase mediated target nucleic
acid synthesis and measuring relative level of fluorescence anisotropy to detect the
target nucleic acid sequence (para 0028-0040, 0150, 0156, 0176-0179, 0216-0223,
0292-0293) and use of said method in detecting bacterial pathogens and cancer (para
0176, 0182).
      It would have been prima facie obvious to one of the ordinary person skilled in the
art before the effective filling date of the invention to modify the method as taught by
Mao et al. with reporter molecules as taught by Metzler et al. and the measurement of
level of fluorescence anisotropy to detect a target nucleic acid as taught by Hardin et al.
to improve the method for detecting a target nucleic acid in real-time analysis. The
ordinary person skilled in the art would have motivated to combine the method of Mao
et al. with reporter molecules and measuring the relative levels of fluorescence
anisotropy and have a reasonable expectation of success that the combination would improve the accuracy of detection of a target nucleic acid because Metzler et al.
explicitly taught real-time analysis using reporter molecules to analyze the polymerase
activity (para 0109-0127) and Hardin et al. explicitly taught the measurement of
changes in fluorescence anisotropy in accurately detecting a target nucleic acid by
polymerase mediated incorporation of a nucleotide in real-time (para 0292-0293) and
such a modification of the method is considered obvious over the cited prior art. 
                                                     Conclusion
            No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637